            CASE 0:20-cv-01929-SRN-HB Doc. 23 Filed 10/23/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                        Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.


     SECOND DECLARATION OF ANNE M. LOCKNER IN SUPPORT OF
       JAMIE KREIL’S MOTION FOR TERMINATING SANCTIONS, A
      TEMPORARY RESTRAINING ORDER, AND ATTORNEYS’ FEES

       Pursuant to 28 U.S.C. § 1746, I, Anne M. Lockner, declare:

       1.      Attached hereto as Exhibit G is a thumb drive containing

electronically archived versions of the videos reflected in Exhibits D, E, F to the

first Declaration of Anne M. Lockner in Support of Jamie Kreil’s Motion for

Terminating Sanctions, a Temporary Restraining Order, and Attorneys’ Fees,

including:

               a.    A true and correct video currently hosted at

                     “https://youtu.be/tdyWcPA5k0I,” titled “Anne M. Lockner –

                     Minneapolis’s Most Abusive Attorney.”
        CASE 0:20-cv-01929-SRN-HB Doc. 23 Filed 10/23/20 Page 2 of 2




            b.     A true and correct video currently hosted at

                   “https://youtu.be/lUGyNosr974,” titled “Ena Kovacevic -

                   Minneapolis's Most Crooked Attorney.”

            c.     A true and correct video currently hosted at

                   “https://youtu.be/LNOTm082pS8,” titled “Haynes Hansen -

                   Minneapolis's Most Crooked Attorney.”

      I declare, under penalty of perjury, that the foregoing is true and correct.

Executed this 23rd day of October, 2020, in Minneapolis, MN.

                         By: s/Anne M. Lockner




                                         2
